
	

113 HR 2047 IH: Social Security Disability Insurance for the Terminally Ill Act of 2013
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2047
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2013
			Mr. Israel (for
			 himself and Mr. Cartwright) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to eliminate
		  the five-month waiting period in the disability insurance program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Disability Insurance
			 for the Terminally Ill Act of 2013.
		2.Elimination of
			 title II waiting period for terminally ill individuals
			(a)In
			 generalSection 223(a)(1) of
			 the Social Security Act (42 U.S.C.
			 423(a)(1)) is amended by adding at the end the following new sentence:
			 In the case of any application for disability insurance benefits filed
			 by an individual who is determined to be under a disability and who has been
			 certified as terminally ill by a physician (as defined in section 1861(r)(1)),
			 this paragraph shall be applied without regard to any waiting period. For the
			 purposes of the preceding sentence, an individual is considered to be
			 terminally ill if the individual has a medical prognosis that the individual's
			 life expectancy is 12 months or less..
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect with respect to applications filed after the
			 date of the enactment of this Act.
			
